361 S.W.3d 478 (2012)
Roger RODERICK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97188.
Missouri Court of Appeals, Eastern District, Division Two.
March 13, 2012.
Roxanna A. Mason, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Roger Roderick appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. The motion court's conclusions of law are not clearly erroneous. We affirm. Rule 84.16(b)(5).